Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca Becker on 1/5/2021.

The application has been amended as follows: 
Claim 12 (Currently Amended) The spring mechanism of claim 9 wherein the bending of the spring about the spring bend axis causes the shaft to move about [[an]] the arcuate path such that the workpiece experiences a degree of rotation.

Reasons for Allowance
Claims 1-3, 7-12 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 9, the prior art of record Grez (US Patent Publication 2009/0019651) discloses a spring mechanism generally consistent with the claim limitations, as described in the previous Office Action.  Grez discloses a spring which is affixed to the bottom of the shaft and a sidewall portion.  The spring surrounds the shaft, such that the movement of the shaft is confined to rotation.  The shaft of Grez does not move along an arcuate path about the spring bend axis.  
Claims 2-3, 7-8, 10-12 and 16-17 are allowed due to dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723      

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723